UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September30, 2007 or oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 000-51368 TBS INTERNATIONAL LIMITED (Exact name of registrant as specified in its charter) Bermuda 98-0225954 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Commerce Building, Chancery Lane, Hamilton HM 12, Bermuda (Address of principal executive offices) (441) 295-9230 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. (See definition of “accelerated filer and large accelerated filer”) in Rule 12b-2 of the Act). Large Accelerated Filer ¨Accelerated Filer¨ Non-accelerated Filer x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Act).Yes¨Nox As of November1, 2007, the registrant had outstanding 14,350,996 Class A common shares, par value $0.01 per share, and 13,404,461 Class B common shares, par value $0.01 per share. TBS INTERNATIONAL LIMITED 2007 FORM 10-Q Table of Contents Page PART I:FINANCIAL INFORMATION Item 1 Financial Statements Consolidated Balance Sheets as of September 30, 2007 (Unaudited) and December 31, 2006 3 Consolidated Statements of Income (Unaudited) for the three and nine months ended September30, 2007 and September 30, 2006 4 Consolidated Statements of Cash Flows (Unaudited) for the nine months ended September 30, 2007 and September 30, 2006 5 Consolidated Statement of Changes in Shareholders' Equity (Unaudited)for the nine months ended September 30, 2007 6 Notes to Consolidated Financial Statements 7 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item3 Quantitative and Qualitative Disclosure About Market Risk 40 Item4T Controls and Procedures 41 PART II:OTHER INFORMATION Item 1 Legal Proceedings 42 Item1A Risk Factors 42 Item2 Unregistered Sales of Equity Securities and Use of Proceeds 42 Item3 Defaults Upon Senior Securities 42 Item4 Submission of Matters to a Vote of Security Holders 42 Item5 Other Information 42 Item6 Exhibits 43 Signatures 44 2 Part I.FINANCIAL INFORMATION Item 1.Financial Statements TBS INTERNATIONAL LIMITED AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, December 31, 2007 2006 (UNAUDITED) Assets Current assets Cash and cash equivalents $ 53,806,923 $ 12,006,727 Charter hire receivable, net of allowance of $452,335 in 2007 and $442,529 in 2006 24,988,966 25,396,093 Fuel and other inventories 9,925,719 7,256,483 Prepaid expenses and other current assets 6,626,801 7,704,416 Advances to affiliates 236,834 5,604 Total current assets 95,585,243 52,369,323 Deposit for vessel purchase 10,070,000 1,695,000 Fixed assets, net 362,864,073 336,869,094 Goodwill 8,425,935 8,425,935 Other assets and deferred charges 11,571,073 3,731,491 Total assets $ 488,516,324 $ 403,090,843 Liabilities and Shareholders' Equity Current liabilities Debt, current portion $ 21,198,571 $ 19,770,000 Obligations under capital lease, current portion 4,463,202 4,087,484 Accounts payable 5,860,316 6,049,174 Accrued expenses 20,802,069 21,529,351 Voyages in progress 5,373,389 4,268,514 Advances from affiliates 18,414 481,103 Total current liabilities 57,715,961 56,185,626 Debt, long-term portion 129,267,033 106,034,033 Obligations under capital lease, net of current portion 13,871,233 17,267,206 Other liabilities 870,028 - Total liabilities 201,724,255 179,486,865 COMMITMENTS AND CONTINGENCIES (Note 11) Shareholders' equity Common shares, Class A, $.01 par value, 75,000,000 authorized, 14,350,996 shares issued and outstanding in 2007 and 14,319,996 shares issued and outstanding in 2006 143,510 143,200 Common shares, Class B, $.01 par value, 30,000,000 authorized, 13,404,461 shares issued and outstanding 134,045 134,045 Warrants 20,747 20,747 Additional paid-in capital 88,180,239 87,880,449 Accumulated other comprehensive (loss) income (164,406 ) 42,386 Retained earnings 198,477,934 135,383,151 Total shareholders' equity 286,792,069 223,603,978 Total liabilities and shareholders' equity $ 488,516,324 $ 403,090,843 The accompanying notes are an integral part of these consolidated financial statements. Table of Contents 3 TBS INTERNATIONAL LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 (As Adjusted) (As Adjusted) Revenue Voyage revenue $ 71,698,746 $ 47,880,324 $ 185,086,935 $ 141,007,993 Time charter revenue 20,557,316 16,914,474 54,747,509 45,910,831 Other revenue 140,305 606,928 614,046 1,232,527 Total revenue 92,396,367 65,401,726 240,448,490 188,151,351 Operating expenses Voyage 23,767,668 21,857,064 63,547,993 63,764,712 Vessel 22,191,758 15,353,552 62,689,980 49,723,459 Depreciation and amortization of vessels and other fixed assets 9,032,034 7,621,272 25,868,837 21,785,294 General and administrative 7,960,364 6,882,792 22,803,642 19,249,641 Loss (gain) on sale of vessel (2,179,820 ) 813,890 (2,179,820 ) Total operating expenses 62,951,824 49,534,860 175,724,342 152,343,286 Income from operations 29,444,543 15,866,866 64,724,148 35,808,065 Other (expenses) and income Interest expense (2,602,952 ) (2,738,886 ) (7,771,692 ) (8,351,029 ) Loss on extinguishment of debt (3,551,614 ) (3,551,614 ) Gain on sale and insurance recovery of vessel 6,033,745 Other income 162,435 198,478 108,582 800,646 Total other (expenses) and income, net (2,440,517 ) (6,092,022 ) (1,629,365 ) (11,101,997 ) Net income $ 27,004,026 $ 9,774,844 $ 63,094,783 $ 24,706,068 Earnings per share Net income per common share Basic $ 0.96 $ 0.35 $ 2.25 $ 0.88 Diluted $ 0.96 $ 0.35 $ 2.25 $ 0.88 Weighted average common shares outstanding Basic 28,044,310 28,013,310 28,024,295 27,993,968 Diluted 28,081,678 28,088,310 28,059,545 28,088,310 The accompanying notes are an integral part of these consolidated financial statements. Table of Contents 4 TBS INTERNATIONAL LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, 2007 2006 (As Adjusted) Cash flows from operating activities Netincome $ 63,094,783 $ 24,706,068 Adjustments to reconcile net income to net cash provided by operating activities Gain on sale and insurance recovery of vessel (6,033,745 ) (2,179,820 ) Loss on sale of vessel 813,890 Depreciation and amortization 25,868,837 21,785,294 Loss on change in value of interest swap 432,207 Amortization of deferred financing costs 791,891 1,989,881 Non cash stock based compensation 261,426 210,000 (Income) loss in joint venture 288,483 (32,828 ) Changes in operating assets and liabilities Decrease in charter hire receivable 407,127 9,197,004 (Increase) decrease in fuel and other inventories (2,669,236 ) 114,721 Decrease (Increase) in prepaid expenses and other current assets 1,099,809 (3,473,627 ) Increase in other assets and deferred charges (818,674 ) Decrease in accounts payable (188,858 ) (171,703 ) Decrease in accrued expenses (688,607 ) (8,099,913 ) Increase (decrease) in voyages in progress 1,104,875 (504,421 ) (Decrease)in advances from/to affiliates, net (693,919 ) (1,268,981 ) Net cash provided by operating activities 83,070,289 42,271,675 Cash flows from investing activities Proceeds oninsurance recovery of vessel and proceeds on sale of vessels 62,014,151 3,160,500 Vessel acquisitions / capital improvement costs (110,472,661 ) (28,651,511 ) Deposit for vessel purchases (10,070,000 ) (9,020,000 ) Restricted cash for litigation/reclassification to other receivables 532,500 Return of investment in security 160,000 Investment in government securities (250,000 ) Investment in joint venture (360,000 ) (500,000 ) Net cash (used) by investing activities (58,978,510 ) (34,478,511 ) Cash flows from financing activities Repayment of debt principal (101,338,429 ) (107,965,462 ) Proceeds from debt 126,000,000 93,974,533 Payment of deferred financing costs (3,932,899 ) (2,828,475 ) Reduction of obligations under capital leases (3,020,255 ) (2,399,180 ) Net cash provided by (used in) financing activities 17,708,417 (19,218,584 ) Net increase (decrease) in cash and cash equivalents 41,800,196 (11,425,420 ) Cash and cash equivalents beginning of period 12,006,727 27,157,681 Cash and cash equivalents end of period 53,806,923 $ 15,732,261 Supplemental cash flow information: Interest paid, net of amounts capitalized $ 6,298,367 $ 7,668,126 Noncash Investing activities: For the nine months ended September 30, 2007, the proceeds on the sale-leaseback of the vessels Laguna Belle and Seminole Maiden excludes the noncashportion of $5,500,000, which was retained by the buyer/lessor as a deposit on the bareboat charters. Noncash Financing activities: For the nine months ended September 30, 2007, 31,000 shares were issued to independent directors and the Chief Financial Officer under the 2005 Employee Incentive Plan. The accompanying notes are an integral part of these consolidated financial statements. Table of Contents 5 TBS INTERNATIONAL LIMITED. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY (UNAUDITED) Accumulated Other Additional Comprehensive Common Shares Warrants Paid-in Retained Income Shares Amount Shares Amount Capital Earnings (Loss) Total Balance at December 31, 2006 27,724,457 $ 277,245 288,853 $ 20,747 $ 87,880,449 $ 135,383,151 $ 42,386 $ 223,603,978 Net income 63,094,783 63,094,783 Unrealized gain on securities available for sale 273,414 273,414 Unrealized loss on cash flow hedges (480,206 ) (480,206 ) Comprehensive income 62,887,991 Shares issued under Incentive Stock Plan 31,000 310 299,790 300,100 Balance at September 30, 2007 27,755,457 $ 277,555 288,853 $ 20,747 $ 88,180,239 $ 198,477,934 $ (164,406 ) $ 286,792,069 The accompanying notes are an integral part of these consolidated financial statements. Table of Contents 6 Note 1 — Basis of Presentation TBS International Limited together with its subsidaries is an ocean transportation services company that offers worldwide shipping solutions through liner, parcel, bulk and charter services.References to "TBS" refer only to TBS International Limited,and references to the "Company," "we," "us,"or "our" refer to TBS International Limited and any of its subsidaries.Substantially all the related corporations of the Company are foreign corporations and conduct their business operations worldwide. The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted United States accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. These consolidated financial statements should be read in conjunction with the consolidated financial statements and related notes contained in our Fiscal 2006 Annual Report on Form 10-K filed on March 12, 2007.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the nine month period ended September 30, 2007, are not necessarily indicative of the results that may be expected for the year ended December 31, 2007. Reclassifications have been made to the consolidated cash flows for nine months ended September 30, 2006, to conform to the current presentation.Several balance sheet captions per the cash flow were combined under the current caption"Prepaid expenses and other current assets." Note 2 — Change in Accounting Method for Drydocking Costs Effective January 1, 2006, the Company changed the method of accounting for drydocking costs to the deferral method,whereas in all prior years drydocking costs were accounted for using the accrual method. Under the deferral method of accounting for drydocking, the actual costs incurred are deferred and are amortized on a straight-line basis over the period through the date of the next drydocking. The change in accounting method for drydocking costs was made in connection with the Company's early adoption of FSP No. AUGAIR-1, Accounting for Planned Major Maintenance Activities issued by the Financial Accounting Standards Board ("FASB") on September 8, 2006, which amended certain provisions in the American Institute of Certified Public Accountants ("AICPA"), Industry Audit Guide, Audits of Airlines ("Airline Guide"). The Airline Guide is the principal source of guidance on the accounting for planned major maintenance and is relevant to the maritime industry. The consolidated statements of income for the three and nine months endedSeptember30, 2006, has been adjusted to apply the new method retrospectively. The following financial statement line items for the three and nine months ended September 30, 2006, were affected by the change in accounting principle. Consolidated Statement of Operations As Reported As Adjusted For the Three Months Ended September 30, 2006 under the under the (thousands, excluding per share amounts) Accrual Deferral Effect of Method Method Change Operating expenses: Vessel $ 16,324 $ 15,354 $ (970 ) Depreciation and amortization $ 7,211 $ 7,621 $ 410 Total operating expenses $ 50,096 $ 49,535 $ (561 ) Income from operations $ 15,306 $ 15,867 $ 561 Net income $ 9,214 $ 9,775 $ 561 Earningsper share Basic $ 0.33 $ 0.35 $ 0.02 Diluted $ 0.33 $ 0.35 $ 0.02 Table of Contents 7 Consolidated Statement of Operations As Reported As Adjusted For the Nine Months Ended September 30, 2006 under the under the (thousands, excluding per share amounts) Accrual Deferral Effect of Method Method Change Operating expenses: Vessel $ 52,754 $ 49,723 $ (3,031 ) Depreciation and amortization $ 20,560 $ 21,785 $ 1,225 Total operating expenses $ 154,148 $ 152,343 $ (1,805 ) Income from operations $ 34,003 $ 35,808 $ 1,805 Net income $ 22,901 $ 24,706 $ 1,805 Earningsper share Basic $ 0.82 $ 0.88 $ 0.06 Diluted $ 0.82 $ 0.88 $ 0.06 Consolidated Statement of Cash Flows As Reported As Adjusted For the Nine Months Ended September 30, 2006 under the under the (thousands) Accrual Deferral Effect of Method Method Change Net income $ 22,901 $ 24,706 $ 1,805 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization $ 20,560 $ 21,785 $ 1,225 Changes in operating assets and liabilities: Increase (decrease) in accrued expenses (5,529 ) (8,100 ) $ (2,571 ) Net cash provided by operating activities $ 41,812 $ 42,272 $ 460 Cash flows from investing activities Vessel acquisition / capital improvements $ (28,192 ) $ (28,652 ) $ (460 ) Net cash (used in ) provided by investing activities $ (34,019 ) $ (34,479 ) $ (460 ) Note 3 — New Accounting Pronouncements On April 30, 2007, theFinancial Accounting Standards Board ("FASB")issued Staff Position No. FIN 39-1 ("FIN 39-1"), which amends FASB Interpretation No. 39, "Offsetting of Amounts Related to Certain Contracts ("FIN 39")."FIN 39-1 permits companies to offset fair value amounts recognized for derivative instruments executed with the same counterparty under a master netting arrangement and fair value amounts recognized for the right to reclaim cash collateral (a receivable) or the obligation to return cash collateral (a payable) arising from the same master netting arrangement as the derivative instruments.FIN 39-1is effective for fiscal years beginning after November 15, 2007,with early application permitted, and is applied retrospectively as a change in accounting principle. We are in the process of evaluating the effect, if any, that the adoption of FIN 39-1 will have on our consolidated financial statements. Table of Contents 8 In February 2007, the FASB issued Statement of Financial Accounting Standards ("SFAS") Statement No. 159 "The Fair Value Option for Financial Assets and Financial Liabilities, Including an amendment of FASB Statement No. 115" ("SFAS 159").SFAS 159 permits all entities the option to measure many financial instruments and certain other items at fair value. If a company elects the fair value option for an eligible item, then it will report unrealized gains and losses on those items at each subsequent reporting date. SFAS 159 is effective for fiscal years beginning after November 15, 2007.The Company has not yet determined the impact, if any, that SFAS 159 will have on our consolidated financial statements. In September 2006, the FASB issued Statement of Financial Accounting Standards ("SFAS") No. 157, "Fair Value Measurements" ("SFAS 157"), which defines and establishes a framework for measuring fair value and expands disclosures about fair value measurements.The accounting provisions of SFAS 157 are effective for the Company beginning on January 1, 2008.We are in the process of evaluating the effect, if any, that the adoption of SFAS 157 will have on our consolidated financial statements. In June 2006, the FASB issued FASB Interpretation No. 48 ("FIN 48") "Accounting for Uncertainty in Income Taxes," which prescribes a recognition threshold and measurement process for recording in the financial statements uncertain tax positions taken or expected to be taken in a tax return.Additionally, FIN 48 provides guidance on the derecognition, classification, accounting in interim periods and disclosure requirements for uncertain tax positions.The adoption of FIN 48, which was effective for the Company beginning January 1, 2007, did not have any impact on our consolidated results of operations, cash flows, or financial position. Note 4 — Fuel and Other Inventories Fuel and other inventories consist of the following: September 30, December 31, Description 2007 2006 Fuel $ 7,008,852 $ 4,650,557 Lubricating oil 2,509,365 2,125,983 Other 407,502 479,943 TOTAL $ 9,925,719 $ 7,256,483 Note 5 — Fixed Assets Fixed assets consist of the following: Description September 30, 2007 December 31, 2006 Vessels $ 331,870,671 $ 367,515,843 Vessel improvements and other equipment 37,707,613 27,020,499 Deferred dry docking costs 10,699,260 7,780,192 Vessel construction in process 61,321,015 280,163 Other fixed assets 12,751,179 9,626,975 454,349,738 412,223,672 Less accumulated depreciation and amortization (91,485,665 ) (75,354,578 ) $ 362,864,073 $ 336,869,094 Table of Contents 9 On April 10, 2007, we accepted delivery of the multipurpose tweendecker Nanticoke Belle, formerly the Blu Mistral II, for $16.95 million. On March 13, 2007, the Company sold the multipurpose tweendeckerMaya Princess for $13.0 million and realized a loss of approximately $0.8 million. On March 9, 2007, the Huron Maiden was severely damaged in a grounding accident on an uncharted rock while on passage near Indonesia. The grounding resulted in damage to the vessel that was too extensive to repair, rendering the vessel a total loss. On April 4, 2007, the vessel was declared a constructive total loss. The Company received a net amount of $8.0 million from its Hull & Machinery/ Increased Value insurances after a scrap value credit of $2.0 million. The Company retained the proceeds on the sale of the vessel for scrap, which was sold and delivered to the buyer on May 4, 2007, for $2.8 million.After expenses in connection with the accident and the sale of the vessel of approximately $1.0 million, the Company realized a gain on the casualty and sale of the vessel of approximately $6.0 million, which is reflected in our consolidated statement of income. The vessel was collateral for the credit facility with Bank of America and, accordingly, the insurance and scrapping sale proceeds were used to pay down the revolver portion of the credit facility. In February 2007, the Company entered into individual contracts, through six wholly owned subsidiaries, with China Communications Construction Company Ltd. and Nantong Yahua Shipbuilding Co., Ltd. ("Shipbuilding Contracts") to build six newly designed multipurpose vessels with retractable tweendecks at a contract purchase price of $35.4 million per vessel.The agreements provide for the delivery of two vessels in 2009 and four vessels in 2010.As ofSeptember 30, 2007, we made payments of $55.8million toward the purchase price of the six vessels and $1.6 million of payments for design and professional fees.The Company capitalized deferred financing costs of $2.0 million associated with The Royal Bank of Scotland new vessel building credit facility and capitalizes interest on borrowed funds during construction period of the vessels.Capitalized interest and deferred finance costs are added to the cost of each vessel and will be amortized over the estimated useful life of the respective vessel.The Company capitalized interest of approximately $1.0 million and $1.9 million during the three and nine months ended September30, 2007, respectively, in connection with the new vessel building program. On January 30, 2007, the Company's wholly owned subsidiariesFairfax Shipping Corp. ("Fairfax") and Beekman Shipping Corp. ("Beekman") each sold and leased back a vessel pursuant to a sale-leaseback arrangement.Net proceeds from the transactions after expenses and deposits were $38.6 million.Fairfax sold the vessel Seminole Princess to Adirondack Shipping LLC ("Adirondack") for $23.0 million, and Beekman sold the vessel Laguna Belle to Rushmore Shipping LLC ("Rushmore") for $22.0 million, each pursuant to a memorandum of agreement.Fairfax had takendelivery of the vessel Seminole Maiden (formerly the Clipper Flamingo) for $23.1 million on November 10, 2006.Beekman had takendelivery of the vessel Laguna Belle (formerly the Clipper Frontier) for $22.0 million on November 15, 2006.Under the sale-leaseback arrangement, Fairfax entered into a seven-year bareboat charter with Adirondack and Beekman entered into a seven-year bareboat charter with Rushmore for their respective vessels.The charters are classified as operating leases – see Note 11 "Commitments and Contingencies."Proceeds from the sale were used to repay advances outstanding under the revolving credit facility.The bareboat charters allow the charterers to purchase the respective vessel at the end of the fifth, sixth or seventh year of thecharter period at a vessel price of $11.1, $9.15 or $6.75 million, respectively. The bareboat charters allow the purchase options to be exercised at any other date during the option period at a pro-rata price. In connection with the a sale-leaseback,$5.5 million was retained by buyer/lessor as a deposit on the bareboat charters. Table of Contents 10 The deposits for vessel purchases represent deposits on vessels that we have contracted to purchase but that have not yet been delivered.Deposits for vessel purchases consist of the following: New Former Actual / Anticipated September 30, December 31, Vessel Name Vessel Name Date of Deposit Delivery Date 2007 2006 Nanticoke Belle Blu Mistral December 12, 2006 April 10, 2007 (actual) $ 1,695,000 Yakima Princess Yakima May 11, 2007 October 12, 2007 (actual) $ 2,900,000 Arapaho Belle Elsa Oldendorff July 10, 2007 November2007 2,900,000 Savannah Belle Atlantis Charm August 17, 2007 November2007 1,070,000 Oneida Princess Gebe Oldendorff September 17, 2007 December 2007–January 2008 3,200,000 TOTAL $ 10,070,000 $ 1,695,000 Note 6 — Advances to / from Affiliates Advances to/from affiliates, which areentities related by common shareholders, are non-interest-bearing, due on demand and expected to be collected or paid in the ordinary course of business, generally within the year.The Company typically advances funds to affiliates in connection with the payment of management fees, commissions and consulting fees.Advances from affiliates originated primarily from amounts due to affiliates for management fees, commissions and consulting fees earned. Note 7 — Accrued Expenses Accrued expenses consist of the following: September 30, December 31, Description 2007 2006 Voyage and vessel expenses $ 17,275,752 $ 16,910,180 Payroll and related costs 2,991,010 3,479,675 Commissions 273,982 667,453 Cargo claims 174,999 245,999 Other expenses 86,326 226,044 Total $ 20,802,069 $ 21,529,351 Table of Contents 11 Note 8 — Financing The Company's outstanding debt balances were as follows: Interest Rate at September 30, 2007 September 30,2007 December 31,2006 Bank of America - term credit facility, expires July 30, 2010 6.61 % $ 55,491,071 $ 65,625,000 Bank of America - revolving credit facility, expires July 30, 2010 6.4%-6.82 % 55,374,533 54,814,033 The Royal Bank of Scotland credit facility loan, expires March 23, 2010 7.00 % 4,600,000 5,365,000 The Royal Bank of Scotland credit facility, new vessel buildings,expires September 20, 2020 7.06 % 35,000,000 - Debt balance $ 150,465,604 $ 125,804,033 The repayment of debt over the next five years and thereafter is as follows: 2007 (October 1, 2007 through December 31, 2007) $ 5,299,643 2008 21,198,571 2009 23,286,071 2010 75,701,319 2011 10,020,000 Thereafter 14,960,000 $ 150,465,604 Bank of America Credit Facility On July 31, 2006, TBS, through its subsidiaries, entered into a $140.0 million credit facility (the "BA Credit Facility") with a syndicate of commercial lenders led by Bank of America.The Credit Facility is composed of a $75.0 million term loan facility ("BA Term Credit Facility") and a $65.0 million revolving credit facility ("BA Revolving Credit Facility"). On July 31, 2006, the Company made a full drawdown on the BA Term Credit Facility of $75.0 million and an initial drawdown of $10.0 million on the BA Revolving Credit Facility to repay $80.9 million of outstanding principal and interest due on loans with the existing lenders and $5.2 million to cover costs associated with the refinancing. On January 23, 2007, the Company added an additional $20.0 million under the existing $140 million syndicated credit facility.The BA Revolving Credit Facility was increased by $15.0 million to $80.0 million, and we borrowed an additional $5.0 million under the BA Term Credit Facility.In connection with the increase to the credit facility, the credit agreement dated July 31, 2006 was amended to include Exeter Shipping Corp. as a borrower and include the vessel Alabama Belle as additional collateral. Table of Contents 12 Payment of principal on the BA Term Credit Facility was originally due in 16 quarterly installments of $4.7 million beginning September 2006.Quarterly payments under the BA Term Credit Facility were subsequently increased to $5.0 million beginning June 2007 due to the additional $5.0 million borrowed in January 2007. The non-amortizing BA Revolving Credit Facility is due in July 2010.Interest on the BA Credit Facility is at the 30-day, 60-day, or 90-day Eurodollar LIBOR rate, as selected by the Company, plus a loan margin rate based on the Company’s consolidated leverage ratio.The loan margin rate can vary, in .50% increments, between four pricing levels from 2.75% to 1.25%.The initial loan margin rate was 2.25% and became adjustable during the first quarter 2007. The Company's consolidated leverage ratio at March 31, 2007, was below 1.5 to 1.0 and; accordingly, the loan margin decreased 50 basis points to 1.75% effective during the second quarter 2007. The Company's consolidated leverage ratio at June 30, 2007, was below 1.0 to 1.0 and the loan margin decreased an additional 50 basis points to 1.25% effective during the third quarter 2007.In connection with the Credit Facility, the Company incurred deferred financing costs of $3.5 million that are being amortized over the term of the Credit Facility. In November 2006, the Company entered into a floating-to-fixed interest rate swap agreement to hedge the variable cash outflow exposure relating to interest payments on $56.25 million of its four-year BA Term Credit Facility.The index rate on the LIBOR based loans is fixed at 5.09% through June 2009.At September 30, 2007, the Company had a liability on its interest rate swap of approximately $353,000, which is included in "Other liabilities." Accumulatedlosson the interest rate swap agreement at September 30, 2007, was approximately $353,000, which is included in "Accumulated other comprehensive income." The Credit Facility is collateralized primarily by 23 of our vessels with a net book value at September 30, 2007, of $ 243.3 million, as well as by the Company’s equity interests in the subsidiaries that own the vessels.Each subsidiary of the Company with an ownership interest in the collateralized vessels has provided an unconditional guaranty and pledged any insurance proceeds received related to the vessels. The Credit Facility agreement contains certain financial and non-financial covenants.The non-financial covenants include customary restrictions on the Company’s ability to incur indebtedness or grant liens, pay dividends under certain circumstances, enter into transactions with affiliates, merge, consolidate, or dispose of assets, and change the nature of its business.The financial covenants require that we maintain certain fixed charge and leverage ratios, as well as maintain tangible net worth within defined limits.We are also required to maintain minimum cash and cash equivalent balances and collateral coverage.In addition, the Credit Facility requires minimum collateral coverage, restricts the payment of dividends and restricts leverage, investment and capital expenditures without consent of the lender and requires mandatory prepayment or delivery of additional security in the event that the fair market value of the vessels falls below limits specified in the loan agreement.At September 30, 2007, and during the nine month period then ended, the Company was in compliance with all covenants. The Royal Bank of Scotland Credit Facility The Company entered into a credit facility with The Royal Bank of Scotland (RBS Credit Facility) for $7.15 million in December 2004.The Company drew down the full facility in December 2004, to replenish the Company's working capital in connection with the acquisition of the vessel Wichita Belle.Interest is at LIBOR plus 1.5%, compounded monthly and paid quarterly.Payment of principal is due in 20 quarterly installments of $255,000 commencing on June 30, 2005 (six months after drawdown).A balloon installment of $2,050,000 is payable with the last quarterly installment on March 23, 2010.The RBS Credit Facility is collateralized by a First Preferred Ship Mortgage on the vessel Wichita Belle and assignment of freight revenue and insurance.The RBS Credit Facility requires that the Company maintain a monthly average of $1,500,000 on deposit with the bank. Table of Contents 13 The Royal Bank of Scotland Credit Facility - New Vessel Buildings On March 29, 2007, the Company entered into a credit agreement with a syndicate of lenders led by The Royal Bank of Scotlandfor a $150.0 million term loan credit facility (the "RBS NB Credit Facility") to finance the building and purchase of six new Multi-Purpose vessels with retractable tweendecks. The RBS NB Credit Facility consists of six $25.0 million term loans designated Loan A, Loan B, Loan C, Loan D, Loan E and Loan F, which are available through May 31, 2009, November 30, 2009, April 30, 2010, August 31, 2010, June 30, 2010 and October 31, 2010, respectively, or such later date as the lenders may agree to.Advances under the RBS NB Credit Facility will be drawn down in the following amounts, by the following subsidiaries upon the completion of the milestones noted below: Loan A Loan B Loan C Loan D Loan E Loan F Argyle Maritime Corp. Caton Maritime Corp. Dorchester Maritime Corp. Longwoods Maritime Corp. McHenry Maritime Corp. Sunswyck Maritime Corp. Milestone Hull No NYHS200720 Hull No NYHS200721 Hull No NYHS200722 Hull No NYHS200723 Hull No NYHS200724 Hull No NYHS200725 Contract Signing $5.0 million $5.0 million $5.0 million $5.0 million $5.0 million $5.0 million Steel Cutting $5.0 million $5.0 million $5.0 million $5.0 million $5.0 million $5.0 million Keel Laying $5.0 million $5.0 million $5.0 million $5.0 million $5.0 million $5.0 million Launching $5.0 million $5.0 million $5.0 million $5.0 million $5.0 million $5.0 million Delivery $5.0 million $5.0 million $5.0 million $5.0 million $5.0 million $5.0 million The advances due at the time of delivery, as shown in the above table,are subject to adjustment if the total advanced by the lenders, including the scheduled delivery advance, exceeds 75% of the value of the vessel at the time of delivery.The RBS NBCredit Facility is collateralized by the respective shipbuilding contracts while the vessels are under construction and by Preferred Ship Mortgages on the new vessels, and assignment of freight revenue and insurance after delivery of the respective vessel.TBS guarantees the obligations of the borrowing subsidiaries under the RBS NB Credit Facility. Interest on the RBS NB Credit Facility is at LIBOR plus a loan margin of 1.75% prior to the drawdown of the advance at the time of delivery and at LIBOR plus a loan margin of 1.50% after the delivery advance is drawn down. Interest is payable either monthly, quarterly or semi-annually depending on interest period selected by the Company. Each of the loans made under the RBS NB Credit Facility is payable in 40 quarterly installments of $417,500 beginning three months after the drawdown of the delivery advance with a final payment of $8,300,000 due when the last quarterly payment is made. If the scheduled delivery advance is not advanced in full, the repayment installments will be reduced pro-rata. Table of Contents 14 The RBS NB Credit Facility agreement contains certain financial and non-financial covenants. The non-financial covenants include customary restrictions on the borrowing subsidiaries' ability to incur indebtedness or grant liens, enter into transactions with affiliates, merge, consolidate, or dispose of assets, and change the nature of their business and materially amend or fail to enforce the shipbuilding contractswith China Communications Construction Company Ltd and Nantong Yahua Shipbuilding Co., Ltd.The borrowing subsidiaries are also required to, among other things, maintain the vessels when delivered, comply with all applicable laws, keep proper books and records, preserve their corporate existence, maintain insurance, and pay taxes in a timely manner. Further, the fair market value of the vessels subject to the mortgage must be at least 125% of the outstanding loan amount.The financial covenants require that the Company maintain certain fixed charge and leverage ratios, as well as maintain tangible net worth within defined limits.We are also required to maintain minimum cash and cash equivalent balances and collateral coverage.TBSas Guarantor is restricted from paying dividends or making other distributions that would (1) result in a default of the RBS NB Credit Facility (2)exceed 50% of consolidated net income for the fiscal year the dividend or distributions are made, or (3)cause the Company to be out of compliance with the minimum Consolidated Fixed Charge Coverage Ratio set forth in the loan agreement.At September 30, 2007, and during the nine months then ended, the Company was in compliance with all covenants. In connection with the Credit Facility, the Company incurred deferred financing costs of $2.0 million that are being capitalized as part of the costs of the construction of the vessels. In April 2007, the Company entered into three interest rate swap transactions, effectively converting the notional amount of $50.0 million of current and future borrowings under The Royal Bank of Scotland credit facility from a floating to a fixed-rate. Exclusive of the applicable loan margin, the Company will pay interest based on a fixed LIBOR rate of 5.24% on the notional amount of $30.0 million of debt commencing June 29, 2007, through December 29, 2019.Under the second interest rate swap transaction the interest rate, exclusive of the applicable loan margin, is 4.83% on the notional amount of $20.0 million of debt. The second swap transaction commences on June 29, 2008, upon the draw down of additional advances under the credit facility and ends on December 29, 2014. After the expiration of the second swap transaction, on December 29, 2014, the third swap transaction commences and continues through December 29, 2019. The third swap transaction also fixes the interest rate at 4.83% on the notional amount of $20.0 million of debt; however, this swap transactionis callable at the bank’s option at anytime during the term of the agreement. Accordingly, changes to the value of the third swap contract do not qualify for hedge accounting treatment and are reflected in the consolidated statement of income.At September 30, 2007, the Company had a liability on its interest rate swap contract with The Royal Bank of Scotland ofapproximately $517,000, which is included in "Other liabilities." Accumulated losses on the first and second interest rate swap agreements at September 30, 2007, were approximately$85,000, which are included in "Accumulated other comprehensive income."A loss of approximately $432,000 was recognized on the third interest rate swap agreement, which is included in interest expense. Concurrent with the TBS's subsidiaries entering into the RBS NB Credit Facility, the borrowing subsidiaries entered into an agreement (the "Guarantee Facility") to have The Royal Bank of Scotland plc guarantee payments due under the Shipbuilding Contracts.Under the Guarantee Facility, The Royal Bank of Scotland plc has agreed to guarantee the second, third, and fourth installments due by the borrowing subsidiaries under their respective shipbuilding contract.The Guarantee Facility provides for a guarantee of up to $14.0 million for each borrower subsidiary for an aggregate guarantee of $84.0 million.The Guarantee Facility for each borrower subsidiary expires twelve months after the anticipated delivery date of the respective vessel.TBS guarantees the obligations of the borrower subsidiary under the Guarantee Facility. Note 9 — Equity Transactions Class A and Class B Common Shares The Company has two classes of common shares that are issued and outstanding - Class A and Class B.The Class A common shares and Class B common shares have identical rights to dividends, surplus and assets on liquidation; however, the holders of Class A common shares are entitled to one vote for each Class A common share on all matters submitted to a vote of holders of common shares, while holders of Class B common shares are entitled to one-half of a vote for each Class B common share. Table of Contents 15 The holders of Class A common shares can convert their Class A common shares into Class B common shares, and the holders of Class B common shares can convert their Class B common shares into Class A common shares at any time.Further, the Class B common shares will automatically convert into Class A common shares upon transfer to any person other than another holder of Class B common shares, in each case as long as the conversion will not cause the Company to become a controlled foreign corporation, as defined in the Internal Revenue Code or the Class A common shares cease to be regularly traded on an established securities market for purposes of Section 883 of the Internal Revenue Code. Warrants Warrants were issued by the Company in connection with its emergence from bankruptcy in 2001 and became exercisable when the first Preferred Ship Mortgage Notes werenot paid on June 29, 2005.The warrant agreement includes an anti-dilution provision that adjusts the number of shares issuable upon exercise of the warrants whenever the Company issues additional common shares or engages in similar transactions. At September 30, 2007, there were outstanding exercisable warrants to purchase 98,311 Class A and 190,542 Class B common shares, held by parties not affiliated with existing shareholders.The warrants are exercisable for a period of ten years following the date on which their exercise condition was met (February 8, 2005), at a price of $.01 per share. Note 10 — Earnings Per Share In accordance with FASB Statement (“SFAS”) No. 128, “Earnings per Share,” the following table sets forth the computation of basic and diluted net income per share for the three and nine months ended September 30, 2007 and 2006: Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 (as adjusted) (as adjusted) Numerators: Net income $ 27,004,026 $ 9,774,844 $ 63,094,783 $ 24,706,068 Denominators: Basic-weighted average common shares outstanding 28,044,310 28,013,310 28,024,295 27,993,968 Restricted stock issued to employees and directors 37,368 75,000 35,250 94,342 Diluted-weighted average common shares and potential common shares outstanding 28,081,678 28,088,310 28,059,545 28,088,310 Income per common share: Basic $ 0.96 $ 0.35 $ 2.25 $ 0.88 Diluted $ 0.96 $ 0.35 $ 2.25 $ 0.88 At September 30, 2007 and 2006, there were outstanding exercisable warrants to purchase 98,311 Class A and 190,542 Class B common shares, held by parties not affiliated with existing shareholders. The warrants have been treated as outstanding for purposes of basic earnings per share for the three and nine months ended September 30, 2007 and 2006, because they are issuable for nominal consideration upon exercise of the warrants. Table of Contents 16 Note 11 — Commitments and Contingencies Charters-in of Vessels The Company charters-in two vessels (Laguna Belle and Seminole Princess) under two bareboat charters that were part of a sale-leaseback transaction. Both charters expire on January 30, 2014. Each charter requires charter hire payments of $10,500 per day for the first two years of the charter, $10,000 per day during the third year of the charter and $7,350 per day during the fourth through seventh years of the charter. The charter agreements allow for the purchase of the respective vessel at the end of the fifth, sixth or seventh year of the charter period at a vessel price of $11.1 million, $9.15 million, or $6.75 million, respectively. The bareboat charters allow the purchase options to be exercised at any other date during the option period at a pro-rata price. Deposits of $2.75 million, to be held by the lessor for each charter during the charter period, were required at the inception of the lease. The deposits are to be returned, without interest, at the expiration of the charter period, unless applied earlier toward the amounts due upon exercise of the purchase option. In connection with the bareboat charters, the Company and its subsidiaries, incurred deferred leasing costs of $1.2 million that are being amortized over the term of the charters. Office Leases The Company leases two properties, which are used by its service company subsidiaries for the administration of its operations. The main office space is rented from our chairman and chief executive officer. The lease, which expires December 31, 2008, provides for monthly rent of $20,000 per month, plus operating expenses including real estate taxes. The lease contains five three-year renewal options. The Company, through its subsidiary Roymar, leases office space under an operating lease expiring October 31, 2007.In October 2007, the Company renewed its lease under its first of two one-year renewal options, though October 31, 2008, at a monthly rent of $25,058.The lease requires us to pay additional rent for real estate tax escalations. As of September 30, 2007, the Company had two vessels and two office facilities under operating leases with initial or remaining lease terms exceeding one-year. The future minimum commitments are as follows: Office At September 30, Vessel Hire Premises Total 2007 (October 1, 2007 through December 31, 2007) $ 1,911,000 $ 134,000 $ 2,045,000 2008 7,665,000 491,000 8,156,000 2009 7,910,000 7,910,000 2010 5,951,000 5,951,000 2011 5,351,000 5,351,000 Thereafter 11,157,000 11,157,000 $ 39,945,000 $ 625,000 $ 40,570,000 Table of Contents 17 Litigation The Company is periodically a defendant in cases involving personal injury and other matters that arise in the normal course of business.While any pending or threatened litigation has an element of uncertainty, the Company believes that the outcome of these lawsuits or claims, individually or combined, will not materially adversely affect the consolidated financial position, results of operations or cash flows of the Company. Purchase Obligations –Vessels At September 30, 2007, the Company had outstanding obligations to purchase four vessels for a total of $90.6 million.The Company paid $26.1 million upon taking delivery of the vessel Yakima Princess, formerly the Yakima, on October 12, 2007. The balance of the purchase obligations will be paid as the remaining three vessels are delivered, which is anticipated to occur during the fourth quarter of 2007 or the first quarter of 2008.Also at September 30, 2007, the Company had purchase obligations totaling $158.3 million in connection with its new vessel building program.The obligations will become payable as the shipyard meets several milestones through June 2010. Note 12 — Business Segment The Company is managed as a single business unit that provides worldwide ocean transportation of dry cargo to its customers through the use of owned and chartered vessels.The vessels are operated as one fleet and when making resource allocation decisions, our chief operating decision maker evaluates voyage profitability data, which considers vessel type and route economics, but gives no weight to the financial impact of the resource allocation decision on an individual vessel basis.The Company's objective in making resource allocation decisions is to maximize its consolidated financial results, not the individual results of the respective vessels or routes. The Company transports cargo throughout the world, including the U.S.The amount of voyage revenue generated in countries other than the U.S. was $65.6 million and $42.1 million for thethree months ended September 30, 2007 and 2006, respectively, and $168.5 million and $123.4 million for the nine months ended September 30, 2007 and 2006, respectively. Revenue was generated in the following principal foreign geographic areas: For the Three Months Ended September 30, For the Nine MonthsEnded September 30, Country 2007 2006 2007 2006 Brazil $ 17,620,748 $ 9,949,259 $ 51,579,578 $ 36,925,242 Japan 10,377,499 9,369,314 27,527,187 24,108,834 China 7,423,482 6,332,335 16,970,390 12,616,701 Peru 7,148,928 3,716,649 21,540,280 11,300,851 United Arab Emirates 5,318,407 3,340,415 17,380,229 5,142,747 Chile 3,480,506 3,593,160 7,762,452 12,157,796 Korea 948,182 1,676,668 4,390,843 5,157,140 Venezuela 83,000 1,837,872 3,283,029 6,914,240 Others 13,159,120 2,244,287 18,087,098 9,075,135 Total $ 65,559,872 $ 42,059,959 $ 168,521,086 $ 123,398,686 Table of Contents 18 Revenue is attributed to these countries based on the location where the cargo is loaded. The difference between total voyage revenue and total voyage revenue by country is revenue from the United States.Time charter revenue by country cannot be allocated because the Company does not control the itinerary of the vessel. One customer accounted for 7.2% and 10.4% of charter hire receivables at September 30, 2007, andDecember 31, 2006, respectively.The same customer accounted for 13.2% and 16.0% of voyage and time charter revenue for the three months ended September 30, 2007 and 2006, respectively,and15.8% and 15.3% of voyage and time charter revenue for the nine months endedSeptember 30, 2007 and 2006, respectively. Note 13 — Subsequent Events On October 12, 2007, we accepted delivery of the handymax bulk carrierYakima Princess, formerly the Yakima for a cost of $29.0 million. On October 30, 2007, we entered into Memorandum of Agreements ("MOA") to purchase en bloc the vesselDiasozousa (to be renamedMohaveMaiden) for $26.0 million and the vessel Ypermachos (to be renamedZuni Princess) for $26.0 million.A deposit of $5.2 million was made on November 2, 2007. On November 1, 2007, the Company signed a commitment with lenders for a $40.0 million credit facility to finance the purchase of the Arapaho Belle (formerly the Elsa Oldendorff) and the Oneida Princess (formerly the Gebe Oldendorff). On November 7, 2007, we entered into an MOA to purchase the vesselAfrican Sanderling(to be renamedHopi Princess) for $18.4 million. Table of Contents 19 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations This Quarterly Report on Form 10-Q contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These statements are only our management's current expectations. They are based on our management's beliefs and assumptions and on information currently available to our management. Forward-looking statements include, among other things, the information concerning our possible or assumed future results of operations, business strategies, financing plans, competitive position, potential growth opportunities and the effects of future regulation and competition. Forward-looking statements include all statements that are not historical facts and can be identified by the use of forward-looking terminology such as the words "anticipates," "believes," "estimates," "expects," "future," "intends," "plans" and similar terms. Forward-looking statements involve risks, uncertainties and assumptions. Although the Company does not make forward-looking statements unless it believes it has a reasonable basis for doing so, it cannot guarantee their accuracy. Actual results may differ materially from those expressed in these forward-looking statements due to a number of uncertainties and risks, including the risks disclosed in our Form 10-K filed March 12, 2007, and other unforeseen risks. You should not rely on any forward-looking statements. Recent Developments On October 12, 2007, we accepted delivery of the handymax bulk carrierYakima Princess, formerly the Yakima for a cost of $29.0 million. On October 30, 2007, we entered into Memorandum of Agreements ("MOA") to purchase en bloc the vesselDiasozousa (to be renamedMohave Maiden) for $26.0 million and the vessel Ypermachos (to be renamedZuni Princess) for $26.0 million.A deposit of $5.2 million was made on November 2, 2007. On November 1, 2007, the Company signed a commitment with lenders for a $40.0 million credit facility to finance the purchase of the Arapaho Belle (formerly the Elsa Oldendorff) and the Oneida Princess (formerly the Gebe Oldendorff). On November 7, 2007, we entered into an MOA to purchase the vesselAfrican Sanderling(to be renamedHopi Princess) for $18.4 million. General The following is a discussion of our financial condition at September 30, 2007, and December 31, 2006, and our results of operations comparing the three and nine months ended September 30, 2007, with the three and nine months ended September 30, 2006.You should read this section in conjunction with our consolidated financial statements including the related notes to those financial statements included elsewhere in this Quarterly Report. Overview We are an ocean transportation services company that offers worldwide shipping solutions through liner, parcel, bulk and vessel chartering services. We offer our services globally in more than 15 countries to over 300 customers through a network of affiliated service companies. Table of Contents 20 Our financial results are largely driven by the following factors: · macroeconomic conditions in the geographic regions where we operate; · general economic conditions in the industries in which our customers operate; · changes in our freight and sub-time charter rates - rates we charge for vessels we charter out - and, in periods when our voyage and vessel expenses increase, our ability to raise our rates to pass such cost increases through to our customers; · the extent to which we are able to efficiently utilize our controlled fleet and optimize its capacity; and · the extent to which we can control our fixed and variable costs, including those for port charges, stevedore and other cargo-related expenses, fuel, and commission expenses. In the last three years, our fleet has grown from 12 to 33 vessels.These vessels must be drydocked two times every five years, to coincide with special survey cycles.Thus, our controlled fleet of 33 vessels at September 30, 2007, would result in 66 drydockings over five years or an average of 13 vessels per year or approximately three to four vessels per quarter. During the three and nine months ended September 30, 2007, five and 17 vessels, respectively, entered into drydocking.During the three and nine months ended September 30, 2007, there were261 and 823 drydock days, respectively. Total capitalized drydocking costs for three and nine months ended September 30, 2007, were approximately $8.3 million and $18.4 million, respectively.We expect the capitalized costs of thethree vessels that will be drydocked during the remainder of 2007 to be approximately $2.6 million.Because of the higher number of vessels in drydock and the increased duration of drydocking, we estimate that during the three and nine months ended September 30, 2007, we incurred additional incremental charter-in cost of approximately $3.8 million and $10.3 million, respectively.The impact on revenues due to the 2007 quarterly drydockings was largely offset due to efficient operational planning and a strong shipping market. We are unable to estimate at this time any potential impact on future earnings attributable to the higher than normal drydocking schedule for the remainder of 2007 because the effect on future earnings is dependent on future market conditions, including shipyard congestion, charter rates and cargo opportunities, as well as future vessel positions. Our anticipated drydocking schedule for the last quarter of 2007 is as follows: · Approximately 60 drydock days relating to vessels that began their drydock during the first nine months of 2007 along with approximately 110 drydock days relating tothree vessels, including one vessel that is scheduled for deliveryduring the quarter, which will begin their drydocking during the fourth quarter.We estimate that 940 metric tons of steel will be required for twovessels excluding the vessel scheduled for deliveryduring the fourth quarter.In addition we anticipate one vessel will require an additional 10 drydock days that will extend into the first quarter of 2008. Components of revenue and expense Revenue is generally recorded when services are rendered, we have a signed charter agreement or other evidence of an arrangement, pricing is fixed or determinable and collection is reasonably assured. We generally employ our vessels under time or voyage charters.All revenue and expenses under both voyage and time charters are recognized on a gross basis.With time charters, we receive a fixed charter hire per on-hire day, which is recorded over the term of the charter as service is provided. Revenue from time charters in progress at period-end is calculated using the daily charter hire rate multiplied by the number of voyage days on-hire through period end. The charterer is responsible for and pays directly most voyage expenses, such as fuel, port, and other cargo costs related to the time charter. We are responsible for other non-specified voyage expenses, such as commissions, which are expensed as incurred. Table of Contents 21 In the case of voyage charters, the vessel is contracted for a voyage between two or more ports. We are paid for the cargo transported and we pay all voyage expenses, such as fuel, port call expenses and commissions. Under a voyage charter the revenues and related voyage expenses are recognized on the percentage of service completed at the balance sheet date by prorating the estimated final voyage revenue and expenses using the ratio of voyage days completed through balance sheet date to total voyage days.Probable losses on voyages are provided for in full at the time such losses can be estimated. The impact of recognizing voyage expenses ratably over the length of each voyage is not materially different from the method of recognizing such costs as incurred in accordance with EITF Issue 91-9, method 5, on both a quarterly and annual basis. A voyage is deemed to commence upon the completion of discharge of the vessel’s previous cargo and is deemed to end upon the completion of discharge of the current cargo. Vessel operating expenses such as crew costs, insurance, stores and lubricants, and repairs and maintenance for both voyage and time charters are expensed as incurred. Voyage revenue consists of freight charges paid to our subsidiaries for the transport of customers' cargo.Freight rates are set by the market and depend on the relationship between the demand for ocean freight transportation and the availability of appropriate vessels.The key factors driving voyage revenue are the number of vessels in the fleet, freight voyage days, revenue tonsand the freight rates. Time charter revenue consists of a negotiated daily hire rate for the duration of a voyage.The key factors driving time charter revenue are the number of days that vessels are chartered out and the daily charter hire rates. Voyage expenses consist primarily of fuel, port costs, stevedoring, commissions and lashing materials, which are paid by our subsidiaries. Vessel expensesare vessel operating expenses, that consist of crewing, stores, lube oil, repairs and maintenance including registration taxes and fees, insurance and communication expenses for vessels we control, charter hire fees we pay to owners for use of their vessels and space charters (relets).These costs are paid by our subsidiaries. Depreciation and amortizationexpense is mostly comprised of depreciation and amortization of our vessels.We estimate that our vessels have useful lives of 30 years.We depreciate the cost of each of our vessels, less their estimated residual values, on a straight-line basis over the period we place the vessels into service and the 30th anniversary of the dates on which the vessels were originally constructed and delivered by the shipyard. Commissions on freight and port agency fees are paid to unrelated companies and TBS Commercial Group Ltd., a company that is owned by our principal shareholders.Renewal of the current management agreements with TBS Commercial Group Ltd. and approval of any new management agreements or amendments to the current management agreements with TBS Commercial Group Ltd. are subject to approval by the compensation committee of our board of directors. Results of Operations Effective January 1, 2006, our drydocking expense and surveys are being accounted for using the deferral method.Accordingly, vessel expense and depreciation and amortization for the three and nine months ended September 30, 2006, has been retrospectively adjusted for the change in the method of accounting for drydocking costs.See Note 2 “Change in Accounting Method for Drydocking Costs" to our consolidated financial statements. Table of Contents 22 Comparison of the three months ended September 30, 2007 and September 30, 2006 Three Months Ended Three Months Ended September 30, 2007 September 30, 2006 Increase (Decrease) (As Adjusted) In Thousands As a % of Total Revenue In Thousands As a % of Total Revenue In Thousands Percentage Voyage revenue $ 71,699 77.6 $ 47,880 73.2 23,819 49.7 Time charter revenue 20,558 22.2 16,915 25.9 3,643 21.5 Other revenue 140 0.2 607 0.9 (467 ) (76.9 ) Total revenue 92,397 100.0 65,402 100.0 26,995 41.3 Voyage expense 23,768 25.7 21,857 33.4 1,911 8.7 Vessel expense 22,192 24.1 15,354 23.5 6,838 44.5 Depreciation and amortization 9,032 9.8 7,621 11.8 1,411 18.5 General and administrative 7,960 8.6 6,883 10.5 1,077 15.6 Loss from sale of vessel (2,180 ) (3.3 ) 2,180 Total operating expenses 62,952 68.2 49,535 75.9 13,417 27.1 Income from operations 29,445 31.8 15,867 24.1 13,578 85.6 Other (expenses) and income Interest expense (2,603 ) (2.8 ) (2,738 ) (4.2 ) 135 (4.9 ) Loss on extinguishment of debt (3,552 ) 3,552 Other income (expense) 162 0.2 198 0.3 (36 ) (18.2 ) Netincome $ 27,004 29.2 $ 9,775 20.2 $ 17,229 176.3 Voyage revenue The increase in our voyage revenue for the three months ended September 30, 2007, as compared to the comparable period in 2006, was primarily due to an increase in average freight rates (excluding aggregates).To a lesser degree an increase in revenue tons carried accounted for the remaining increase in our voyage revenue for the three months ended September 30, 2007, as compared to the comparable period in 2006.As mentioned above, the key factors driving voyage revenue are the number of vessels in the fleet, the days on hire, the freight rates, and tons carried. Average freight rates for the three months ended September 30, 2007, as compared to the same period in 2006, increased $0.91 per ton, or 2.2%, to $43.16 per ton from $42.25 per ton.The slight increase in average freight rates is due to the increase in high-volume, low-freighted aggregates bulk cargo that we handled in 2007 as compared to 2006.Excluding this type of bulk cargo the average freight rates increased $12.88 per ton or 22.5% to $70.06 per ton as compared to $57.18 per ton for the same period in 2006.While average freight rates on aggregates bulk cargo are lower than average freight rates on other types of cargoes, voyage costs also are lower resulting in comparable daily time charter equivalent rates. Revenue tons carried increased 528,113 tons or 46.6% to 1,661,261 tons for the three months ended September 30, 2007, from 1,133,148 tons for the same period in 2006.The increase in revenue tons carried is principally due to the 359,648 revenue ton increase in aggregate bulk cargo carried. For the three months ended September 30, 2007 and 2006 aggregate bulk cargo made up 43.0% and 31.2%, respectively, of total cargo carried. Table of Contents 23 The weighted average number of vessels in the fleet, freight voyage days, the days on hire, excluding vessels time-chartered out, freight rates (overall freight rates and freight rates excluding aggregates) and the daily time charter equivalent rates for the three months ended September 30, 2007 and 2006 are as follows: Three Months Ended September 30, 2007 2006 Increase (Decrease) Number of vessels (1) 23 22 1 4.5 % Freight voyage days (2) 2,157 1,984 173 8.7 % Days on hire (3) 2,169 2,083 86 4.1 % Freight Rates (4) For all cargoes $ 43.16 $ 42.25 $ 0.91 2.2 % Excluding aggregates $ 70.06 $ 57.18 $ 12.88 22.5 % Daily time charter equivalent rates (5) $ 21,525 $ 12,601 $ 8,924 70.8 % (1) Weighted average number of vessels in the fleet, not including vessels chartered out. (2) Number of days that our vessels were earning revenue, not including vessels chartered out. (3) Not including vessels chartered out. (4) Weighted average freight rates measured in dollars per ton. (5) Time Charter Equivalent or "TCE" rates are defined as voyage revenue less voyage expenses during the period divided by the number of available days during the period.Voyage expenses include the following expenses: fuel, port call, commissions, stevedore and other cargo related and miscellaneous voyage expenses.TCE is an industry standard for measuring and analyzing fluctuations between financial periods and as a method of equating TCE revenue generated from a voyage charter to time charter revenue. The following table shows revenues attributed to our principal cargoes: Three Months Ended Three Months Ended September 30, 2007 September 30, 2006 Increase (Decrease) Description In Thousands As a % of Total Voyage Revenue In Thousands As a % of Total Voyage Revenue In Thousands % Steel products $ 24,084 33.6 $ 16,121 33.7 $ 7,963 49.4 Agricultural products 12,788 17.7 5,686 11.9 7,102 124.9 Other bulk cargo 11,231 15.7 5,591 11.7 5,640 100.9 Metal concentrates 9,507 13.3 6,757 14.1 2,750 40.7 Fertilizers 5,162 7.2 1,994 4.2 3,168 158.9 Rolling stock 3,159 4.4 2,889 6.0 270 9.3 General cargo 2,274 3.2 2,580 5.4 (306 ) (11.9 ) Automotive products 1,413 2.0 999 2.1 414 41.4 Other 1,810 2.5 1,508 3.1 302 20.0 Project cargo 271 0.4 3,755 7.8 (3,484 ) (92.8 ) Total voyage revenue $ 71,699 100.0 $ 47,880 100.0 $ 23,819 49.7 Table of Contents 24 For the three months endedSeptember30, 2007, and 2006, we had contracts of affreightment under which we carried approximately 1,068,103 and 659,000 revenue tons and generated $21.8 million and $18.4 million of voyage revenue, respectively. Time charter revenue Time charter revenue increased 21.9% to $20.6 million for the three months ended September 30, 2007, from $16.9 million for the comparable period in 2006.As mentioned above, the key factors driving time charter revenue are the number of days that vessels are chartered out and the daily charter hire rates. Time charter revenue increased because of an increase in the average charter hire rate, which increased $10,345 per day to $25,474 per day for the three months ended September 30, 2007, from $15,129 per day for the comparable period in 2006.The increase in the average charter hire rate per day is primarily due to the upward trend in the overall worldwide shipping spot market rates.Charter hire rates are set, to a significant degree, by the market and depend on the relationship between the demand for ocean freight transportation and the availability of appropriate vessels.The increase in average charter rates was partially offset by a decrease in the chartered vessel days, which decreased 311 days to 807 days for the three months ended September 30, 2007, as compared to 1,118 days for the same period in 2006. The number of vessels time chartered out, time charter days, average daily charter rates and daily time charter equivalent rates for the three months ended September 30, 2007 and 2006 are as follows: Three months Ended September 30, 2007 2006 Increase (Decrease) Number of vessels (1) 9 12 (3 ) -25.0 % Time Charter days (2) 807 1,118 (311 ) -27.8 % Daily charter hire rates (3) $ 25,474 $ 15,129 $ 10,345 68.4 % Daily time charter equivalent rates (4) $ 23,833 $ 13,989 $ 9,844 70.4 % (1) Weighted average number of vessels chartered out. (2) Number of days vessels earned charter hire. (3) Weighted average charter hire rates. (4) Time Charter Equivalent or "TCE" rates for vessels that are time chartered out are defined as time charter revenue during the period reduced by commissions, divided by the number of available days during the period.TCE is an industry standard for measuring and analyzing fluctuations between financial periods and as a method of equating TCE revenue generated from a voyage charter to time charter revenue.No voyage expenses are deducted because they are not applicable. Voyage expense Voyage expense consists of costs attributable to specific voyages.The number of voyage days is a significant determinant of voyage expense, which consists of fuel costs, commissions, port call, stevedoring, and miscellaneous voyage expense.The following table shows the change in the number of voyage days for the three months endedSeptember30, 2007, as compared to the same period in 2006: Three Months Ended September 30, 2007 2006 Increase (Decrease) Freight voyage days 2,157 1,984 173 8.7 % Time charter out days 807 1,118 (311 ) -27.8 % Total voyage days 2,964 3,102 (138 ) -4.4 % Table of Contents 25 Total voyage days decreased primarily due to vessels being drydocked for 233 more days during the three months ended September 30, 2007 as compared to the same period in 2006.The drydock related decrease in total voyage days was offset by an increase of 95 days resulting from the increase in our average vessel fleet size, which netted to a decrease in total voyage days of 138 days.For the three months ended September 30, 2007, the average number of vessels in our fleet increased to an average of 36 vessels from an average of 35 for the same period in 2006. The principal components of voyage expense were as follows: Three Months Ended Three Months Ended September 30, 2007 September 30, 2006 Increase (Decrease) In Thousands As a % of Voyage Expense As a % ofRevenue In Thousands As a % of Voyage Expense As a % ofRevenue In Thousands As a % of 2006 Expense As a % of Revenue Fuel expense $ 10,689 45.0 11.5 $ 10,264 47.0 15.6 $ 425 4.1 (4.1 ) Commission expense 3,971 16.7 4.3 2,852 13.0 4.4 1,119 39.2 (0.1 ) Port call expense 4,732 19.9 5.1 3,861 17.7 5.9 871 22.6 (0.8 ) Stevedore and other cargo-related expense 2,728 11.5 3.0 2,934 13.4 4.5 (206 ) (7.0 ) (1.5 ) Miscellaneous voyage expense 1,648 6.9 1.8 1,946 8.9 3.0 (298 ) (15.3 ) (1.2 ) Voyage expense $ 23,768 100.0 25.7 $ 21,857 100.0 33.4 $ 1,911 8.7 (7.7 ) Voyage expense increased 8.7% for the three months ended September 30, 2007, as compared to the same period in 2006 because of an increase in fuel expenses, port call expenses and commission expense,which increased due to the increase in revenue. The 4.1% increase in fuel expense is primarily due to an increase in fuel consumption,which increased to 25,719 metric tons (“MT”) for the three months ended September 30, 2007, from 24,523 MT’s for the same period in 2006.The average cost of fuel partially offset the increase in fuel expenses caused by our increase in consumption.Average price per MT of fuel decreased to $416per MT for the three months ended September 30, 2007, from $419 per MT for the same period in 2006. The 39.2% increase in commission expense for the three months ended September 30, 2007, as compared to the same period in 2006 is consistent with the increase in revenue for three months ended September 30, 2007, as compared to 2006. Port call expense will vary from period to period depending on the number of port calls, port days and cost structure of the ports called uponduring the period. The 22.6% increase in port call expense forthe three months ended September 30, 2007, as compared to the same period in 2006was principally due to our vessels calling onhigher costports in 2007 as compared to 2006. The 7.0% decrease in stevedore and other cargo-related expenses for the three months ended September 30, 2007, was due to reduced stevedoring expenses, whichresulted from an increase in revenue relating to cargo booked under partial or full “free-in free-out terms”. Cargo that is booked under “free-in free-out” terms are shipments that the customer pays all or part of the costs of loading and discharging. Voyage expense as a percentage of revenue decreased by 7.7%.Voyage expense as a percentage of revenue was 25.7% of revenue for the three months ended September 30, 2007, as compared to 33.4% of revenue for the comparable period in 2006, principally due to decreases as a percentage of revenue in fuel expenses and stevedore, and other cargo related expense. Table of Contents 26 Vessel expense Vessel expense consists of costs we incur to own and maintain our fleet that are not allocated to a specific voyage, such as charter hire rates for vessels we charter-in, maintenance, insurance and crewing expenses for vessels we own or control.The following table sets forth the basic components of vessel expense: Three Months Ended Three Months Ended September 30, 2007 September 30, 2006 Increase (Decrease) (As Adjusted) In Thousands As a % of Vessel Expense In Thousands As a % of Vessel Expense In Thousands Percentage Owned vessel expense $ 14,229 64.1 $ 11,816 77.0 $ 2,413 20.4 Chartered-in vessel expense 6,235 28.1 3,518 22.9 2,717 77.0 Controlled vessel expense 1,728 7.8 - - 1,728 - Space charter expense - - 20 0.1 (20 ) (100.0 ) Vessel expense $ 22,192 100.0 $ 15,354 100.0 $ 6,838 44.5 Vessel expense for the three months ended September 30, 2007, as compared to the same period in 2006, increased $6.8 million.The 44.5% increase in vessel expense for the three months ended September 30, 2007, as compared to the same period in 2006 was primarily due to an increase in chartered-in vessel and owned vessel expenses.Vessel expense as a percentage of revenue was 24.1% and 23.5% for the three months ended September 30, 2007 and 2006, respectively. The 20.4% increase in owned vessel expense was principally due to increases in the cost of lubes and insurance expense for the three months ended September 30, 2007, as compared to the same period in 2006.Owned vessel days increased 95 days to 3,036 days for the three months ended September 30, 2007, as compared to 2,941 days for the same period in 2006.This translated to an increase in the average number of vessels in our owned/controlled fleet to 33 vessels for the three months ended September 30, 2007, as compared to 32 vessels in the same period in 2006. Chartered-in vessel expense consists of charter hire–in costs for vessels under charter agreements that do not have a purchase option.The $2.7 million increase in chartered-in vessel expense for the three months ended September 30, 2007, as compared to the same period in 2006, was due to an increase in the average charter-in rate per day, which increased $10,489 per day to $24,074 per day for the three months ended September 30, 2007, from $13,585 per day for the same period in 2006. The number of chartered vessel days remained unchanged at 259 days for the three months ended September 30, 2007 and 2006. Controlled vessel expense consists of charter hire–in costs for vessels under charter agreements that contain a purchase option.During the three months ended September 30, 2007, we incurred charter hire inexpense of $1.7 million under two bareboat charters for the Laguna Belle and Seminole Princess.Both charters were entered into in January 2007 as part of a sale/leaseback transaction. Depreciation and amortization The $1.4 million increase in depreciation and amortization expense was due to the growth of our controlled fleet and additional depreciation and amortization expense on vessel capital improvements made after June 30, 2007. Table of Contents 27 General and administrative expense General and administrative expense increased $1.1 million for the three months ended September 30, 2007, as compared to the same period in 2006.The increase in general and administrative expenses for the three months ended September 30, 2007, as compared to the same period in 2006 was principally due to a $1.7 million increase in salary and related costs, a $0.3 million increase in other and miscellaneous expensesoffset by a decrease in professional fees of $0.9 million. Income from operations The $13.6 million increase in income from operations for the three months ended September 30, 2007, as compared to the three months ended September 30, 2006, was mainly attributable to an increase in revenue, partially offset by an increase in vessel expense, depreciation and general and administrative expense.For the same reasons, our operating margin increased to 31.8% for the three months ended September 30, 2007, from 24.1% for the same period in 2006. Interest expense Interest expense for the three months ended September 30, 2007, as compared to the same period in 2006 decreased$0.1 million due to lower average debt levels and a decrease in the loan margin rate on our loan facility with the Bank of America. Loss on extinguishment of debt The loss on extinguishment of debt in the 2006 period was due to the costs incurred in connection with our debt refinancing completed on July 31, 2006.It includes approximately $2.2 million paid in early repayment fees and $1.3 million in write-offs of unamortized debt finance costs. Table of Contents 28 Comparison of the nine months ended September 30, 2007 and September 30, 2006 Nine Months Ended Nine Months Ended September 30, 2007 September 30, 2006 Increase (Decrease) (As Adjusted) In Thousands As a % of Total Revenue In Thousands As a % of Total Revenue In Thousands Percentage Voyage revenue $ 185,087 77.0 $ 141,008 74.9 44,079 31.3 Time charter revenue 54,748 22.8 45,911 24.4 8,837 19.2 Other revenue 614 0.2 1,232 0.7 (618 ) (50.2 ) Total revenue 240,449 100.0 188,151 100.0 52,298 27.8 Voyage expense 63,548 26.4 63,765 33.9 (217 ) (0.3 ) Vessel expense 62,690 26.1 49,723 26.4 12,967 26.1 Depreciation and amortization 25,869 10.8 21,785 11.6 4,084 18.7 General and administrative 22,804 9.5 19,250 10.2 3,554 18.5 Loss (gain) on sale of vessel 814 0.3 (2,180 ) (1.2 ) 2,994 Total operating expenses 175,725 73.1 152,343 80.9 23,382 15.3 Income from operations 64,724 26.9 35,808 19.1 28,916 80.8 Other (expenses) and income Interest expense (7,772 ) (3.2 ) (8,351 ) (4.4 ) 579 (6.9 ) Loss on extinguishment of debt - - (3,552 ) (1.9 ) 3,552 (100.0 ) Gain on sale and insurance recovery of vessel 6,034 2.5 - - 6,034 Other income 109 - 801 0.4 (692 ) (86.4 ) Netincome $ 63,095 26.2 $ 24,706 13.2 $ 38,389 155.4 Voyage revenue The increase in our voyage revenue for the nine months ended September 30, 2007, as compared to the comparable period in 2006 was primarily due to an increase in revenue tons carried, partially offset by a decrease in freight rates.As mentioned in components of revenue and expense above, the key factors driving voyage revenue are the number of vessels in the fleet, the days on hire, the freight rates, and tons carried. Revenue tons carried for the nine months ended September 30, 2007, increased 1,587,037 tons, or 49.6%, to 4,783,893 tons from 3,196,856 tons for the same period in 2006.The increase in revenue tons carried is principally due to the 1,517,094 ton increase in aggregates bulk cargo carried. For the nine months ended September 30, 2007 and 2006 aggregate bulk cargo made up 45.7% and 21.0%, respectively, of total cargo carried. Average freight rates for the nine months ended September 30, 2007, as compared to the comparable period in 2006, decreased $5.42 per ton, or 12.3%, to $38.69 per ton from $44.11 per ton for the same period of 2006. To a significant degree, freight rates, not under contract, are set by the market and depend on the relationship between the demand for ocean freight transportation and the availability of appropriate vessels.During the first nine months of 2007 demand for dry bulk ocean shipping increased significantly due largely to the expansion of economies in East Asia, especially China. Table of Contents 29 Included in voyage revenue is revenue from high-volume, low-freighted aggregates bulk cargo.Excluding this type of bulk cargo, of which we carried 2,187,893 tons and 670,799 tons for the nine months ended September 30, 2007 and 2006, respectively, average freight rates were $64.60 per ton and $53.13 per ton for the nine months ended September 30, 2007 and 2006, respectively. The weighted average number of vessels in the fleet, freight voyage days, the days on hire, excluding vessels time-chartered out, freight rates (overall freight rates and freight rates excluding aggregates) and the daily time charter equivalent rates for the nine months ended September 30, 2007 and 2006 are as follows: Nine months ended September 30, 2007 2006 Increase (Decrease) Number of vessels (1) 22 22 - - Freight voyage days (2) 6,064 5,881 183 3.1 % Days on hire (3) 6,124 6,408 (284 ) (4.4 )% Freight Rates (4) For all cargoes $ 38.69 $ 44.11 $ (5.42 ) (12.3 )% Excluding aggregates $ 64.60 $ 53.13 $ 11.47 21.6 % Daily time charter equivalent rates (5) $ 19,452 $ 12,269 $ 7,183 58.5 % (1) Weighted average number of vessels in the fleet, not including off-hire days and not including vessels chartered out. (2) Number of days that our vessels were earning revenue, not including vessels chartered out. (3) Not including vessels chartered out. (4) Weighted average freight rates measured in dollars per ton. (5) Time Charter Equivalent or "TCE" rates are defined as voyage revenue less voyage expenses during the period divided by the number of available days during the period.Voyage expenses include the following expenses: fuel, port call, commissions, stevedore and other cargo related and miscellaneous voyage expenses.TCE is an industry standard for measuring and analyzing fluctuations between financial periods and as a method of equating TCE revenue generated from a voyage charter to time charter revenue. The following table shows revenues attributed to our principal cargoes: Nine Months Ended September 30, 2007 Nine Months Ended September 30, 2006 Increase (Decrease) Description In Thousands As a % of Total Voyage Revenue In Thousands As a % of Total Voyage Revenue In Thousands % Steel products $ 60,936 32.9 $ 51,043 36.2 $ 9,893 19.4 Agricultural products 34,807 18.8 19,182 13.6 15,625 81.5 Fertilizers 31,060 16.8 18,636 13.2 12,424 66.7 Metal concentrates 25,983 14.1 20,192 14.3 5,791 28.7 Rolling stock 8,909 4.8 7,263 5.1 1,646 22.7 General cargo 9,596 5.2 4,465 3.2 5,131 114.9 Other 4,660 2.5 5,723 4.1 (1,063 ) (18.6 ) Automotive products 3,386 1.8 3,189 2.3 197 6.2 Other bulk cargo 3,682 2.0 3,038 2.1 644 21.2 Project cargo 2,068 1.1 8,277 5.9 (6,209 ) (75.0 ) Total voyage revenue $ 185,087 100.0 $ 141,008 100.0 $ 44,079 31.3 Table of Contents 30 For the nine months ended September 30, 2007, and 2006, we had contracts of affreightment under which we carried approximately 3,095,627 and 1,504,000 revenue tons and generated $61.8 million and $49.2 million of voyage revenue, respectively. Time charter revenue Time charter revenue increased 19.2% to $54.7 million for the nine months ended September 30, 2007, from $45.9 million for the comparable period in 2006.As mentioned in components of revenue and expense, the key factors driving time charter revenue are the number of days that vessels are chartered out and the daily charter hire rates. The increase in time charter revenue was due to a rise in the average charter hire rate, which increased $6,741 per day or 48.2% to $20,738 for the nine months ended September 30, 2007, from $13,997 for the comparable period in 2006.This increase is primarily due to the current strength in the overall worldwide shipping markets.Charter hire rates are set, to a significant degree, by the market and depend on the relationship between the demand for ocean freight transportation and the availability of appropriate vessels.The increase in average charter rates was partially offset by a decrease in charter-out vessel days, which decreased 640 days or 19.5% to 2,640 days for the nine months ended September 30, 2007, from 3,280 days for the same period in 2006. The number of vessels time chartered out, time charter days, average daily charter rates and daily time charter equivalent rates for the nine months ended September 30, 2007 and 2006 are as follows: Nine months Ended September 30, 2007 2006 Increase (Decrease) Number of vessels (1) 10 12 (2 ) -16.7 % Time Charter days (2) 2,640 3,280 (640 ) -19.5 % Daily charter hire rates (3) $ 20,738 $ 13,997 $ 6,741 48.2 % Daily time charter equivalent rates (4) $ 19,267 $ 12,891 $ 6,376 49.5 % (1) Weighted average number of vessels chartered out. (2) Number of days vessels earned charter hire. (3) Weighted average charter hire rates. (4) Time Charter Equivalent or "TCE" rates for vessels that are time chartered out are defined as time charter revenue during the period reduced by commissions, divided by the number of available days during the period.TCE is an industry standard for measuring and analyzing fluctuations between financial periods and as a method of equating TCE revenue generated from a voyage charter to time charter revenue.No voyage expenses are deducted because they are not applicable. Table of Contents 31 Voyage expense Voyage expense consists of costs attributable to specific voyages. The number of freight voyage days is a significant determinant of fuel costs, voyage expense and commissions.The following table shows the change in the number and composition of voyage days for the nine months ended September 30, 2007, as compared to the same period in 2006. Nine Months Ended September 30, 2007 2006 Increase (Decrease) Freight voyage days 6,064 5,881 183 3.1 % Time charter out days 2,640 3,280 (640 ) -19.5 % Total voyage days 8,704 9,161 (457 ) -5.0 % Total voyage days decreased primarily due to vessels being drydocked for 669 more days during the nine months ended September 30, 2007, as compared to same period in 2006.The decrease in total voyage days was partially offset by an increase of 212 days resulting from the increase in our average vessel fleet size, which netted to a decrease in total voyage days of 457 days. For the nine months ended September 30, 2007, the average number of vessels in our fleet increased to36 vessels from35 for the same period in 2006. The principal components of voyage expense were as follows: Nine Months Ended Nine Months Ended September 30, 2007 September 30, 2006 Increase (Decrease) In Thousands As a % of Voyage Expense As a % ofRevenue In Thousands As a % of Voyage Expense As a % ofRevenue In Thousands Percentage As a % of Revenue Fuel expense $ 27,623 43.5 11.5 $ 28,457 44.6 15.1 $ (834 ) (2.9 ) (3.6 ) Commission expense 10,024 15.8 4.2 7,733 12.1 4.1 2,291 29.6 0.1 Port call expense 12,331 19.4 5.1 12,923 20.3 6.9 (592 ) (4.6 ) (1.8 ) Stevedore and other cargo-related expense 7,829 12.3 3.2 8,904 14.0 4.7 (1,075 ) (12.1 ) (1.5 ) Miscellaneous voyage expense 5,741 9.0 2.4 5,748 9.0 3.1 (7 ) (0.1 ) (0.7 ) Voyage expense $ 63,548 100.0 26.4 $ 63,765 100.0 33.9 $ (217 ) (0.3 ) (7.5 ) Voyage expense decreased 0.3% for the nine months ended September 30, 2007, as compared to the same period in 2006.The decrease in voyage expenses is primarily attributable to a decrease in fuel expense and stevedore and other cargo related expense. Table of Contents 32 The 2.9% decrease in fuel expense was principally due to a decrease in consumption during the nine months ended September 30, 2007, as compared to the same period in 2006. For the nine months ended September 30, 2007, consumption decreased to 73,001 MT from 76,200 MT for the same period in 2006. Average price per metric ton (“MT”) of fuel increased to $378 per MT from $373 per MTfor the nine months ended September 30, 2007 and 2006,respectively. The 29.6% increase in commission expense for the nine months ended September 30, 2007, as compared to the same period in 2006 is consistent with the increase in revenue for the nine months ended September 30, 2007, as compared to 2006. Port call expense will vary from period to period depending on the number of port calls, port days and cost structure of the ports called upon. The 4.6% decrease in port call expense was primarily due to our vessels calling on more lower cost ports during the nine months ended September 30, 2007, as compared to the same period in 2006. The 12.1% decrease in stevedore and other cargo-related expenses for the nine months ended September 30, 2007, resulted from an increase in revenue relating to cargo booked under partial or full “free-in free-out terms”. Cargo booked under “free-in free-out” terms are shipments that the customer pays all or part of the costs of loading and discharging.The change in the mix of revenue booked under different shipping terms resulted in cargo expenses for discharge ports decreasing $1.8 million.This decrease was offset by an increase in cargo expense for load ports increasing $0.7 million. Voyage expense as a percentage of revenue decreased 7.5% to 26.4% of revenue for the nine months ended September 30, 2007, compared to 33.9% of revenue for the comparable period in 2006, principally due to decreases in fuel expenses and stevedore, and other cargo related expense. Vessel expense Vessel expense consists of costs we incur to own and maintain our fleet that are not allocated to a specific voyage, such as charter hire rates for vessels we charter-in and maintenance, insurance and crewing expenses for vessels we control.The following table sets forth the basic components of vessel expense: Nine Months Ended Nine Months Ended September 30, 2007 September 30, 2006 Increase (Decrease) (As Adjusted) In Thousands As a % of Vessel Expense In Thousands As a % of Vessel Expense In Thousands Per- centage Owned vessel expense $ 40,492 64.6 $ 33,422 67.2 $ 7,070 21.2 Chartered-in vessel expense 17,671 28.2 14,497 29.2 3,174 21.9 Controlled vessel expense 4,403 7.0 - - 4,403 - Space charter expense 124 0.2 1,804 3.6 (1,680 ) (93.1 ) Vessel expense $ 62,690 100.0 $ 49,723 100.0 $ 12,967 26.1 The 21.2% increase in owned vessel expense was principally due to increases in the cost of lubes and maintenance and repairs for the nine months ended September 30, 2007, as compared to the same period in 2006.Owned vessel days increased 493 days to 9,105 days for the nine months ended September 30, 2007, from 8,612 days for the same period in 2006.This translated to an increase in the average number of vessels in our owned/controlled fleet to 33 vessels for the three months ended September 30, 2007, as compared to 32 vessels in the same period in 2006. Table of Contents 33 Chartered-in vessel expense consists of charter hire–in costs for vessels under charter agreements that do not have a purchase option.The 21.9 % or $3.2 million increase in chartered-in vessel expense for the nine months ended September 30, 2007, as compared to the same period in 2006, was due to an increase in the average charter-in rate per day.Average daily charter-in rates increased $10,637 per day, or 71.4%, to $25,536 per day for the nine months ended September 30, 2007, from $14,899 per day for the same period in 2006.Chartered-in vessel days decreased by 281 vessel days to 692 days for the nine months ended September 30, 2007 as compared to 973 days for the same period in 2006 as our demand for chartered-in vessels decreased because of the increase in our controlled fleet. Controlled vessel expense consists of charter hire–in costs for vessels under charter agreements that contain a purchase option.During the nine months ended September 30, 2007, we incurred charter hire in costs of $4.4 million under two separate bareboat charters for the Laguna Belle and Seminole Princess.Both charterswere part of a sale/leaseback transaction that we entered into in January 2007. Space charter expense is the cost paid to place cargo that we are committed to ship on vessels other than those that we control.The decrease of $1.7 million in space charter expense for the nine months ended September 30, 2007, as compared to the same period in 2006 was due to the increased frequency of the TBS Pacific Liner Ltd. eastbound and westbound services that decreased the need to space charter vessels. Depreciation and amortization The $4.1 million increase in depreciation and amortization expense was mainly due to the growth of our controlled fleet, which increased to an average of 33 vessels for the nine months ended September 30, 2007, from an average of 32 vessels for the same period in 2006 and additional depreciation and amortization expense on vessel capital improvements incurred to ensure the operating efficiency of the vessels through their remaining useful life. General and administrative expense The $3.6 million increase in general and administrative expense for the nine months ended September 30, 2007, as compared to the same period in 2006 was primarily due to an increase of $3.5 million in salary and related expenses.Salary and related expenses increased as our two service companies added additional staff to manage the current andanticipated growth of our fleet. Income from operations The $28.9 million increase in income from operations for the nine months ended September 30, 2007, as compared to the nine months ended September 30, 2006, was mainly attributable to an increase in voyage revenue and a decrease in voyage expense, specifically fuel costs and port call expense, partially offset by an increase in vessel expense, depreciation, and general and administrative expense.For the same reasons, our operating margin increased to 26.9% for the nine months ended September 30, 2007 from 19.1% for the same period in 2006. Interest expense Interest expense for the nine months ended September 30, 2007, as compared to the same period in 2006 decreased $0.6 million due to lower average debt levelsand a decrease in the loan margin rate on our loan facility with the Bank of America. Table of Contents 34 Loss on extinguishment of debt The loss on extinguishment of debt in 2006 was due to the costs incurred in connection with our debt refinancing completed on July 31, 2006.It includes the $2.2 million paid in early repayment fees and the $1.3 million in write-offs of unamortized debt finance costs Gain on sale and insurance recovery of vessel For the nine months ended September 30, 2007, we had a gain on the sale and inurance recoveryof the Huron Maiden.The vessel was severely damaged in a grounding accident on an uncharted rock while on passage near Indonesia on March 9, 2007.On April 4, 2007, the vessel was declared a constructive total loss. Accordingly, we received a net amount of $8.0 million from our Hull & Machinery/ Increased Value insurances after a scrap value credit of $2.0 million.We retained the proceeds on the sale of the vessel for scrap, which was sold and delivered to the buyer on May 4, 2007, for $2.8 million. After expenses in connection with the accident and the sale of the vessel of approximately $1.2 million, the Company realized a gain on the casualty and sale of the vessel of approximately $6.0 million. Balance Sheet Charter Hire Receivables Our gross charter hire receivables balance at September 30, 2007 and December 31, 2006 was $25.4 million ($25.0 million net of allowance for doubtful accounts) and $25.8 million ($25.4 million net of allowance for doubtful accounts), respectively. In accordance with our reserve policy, we reserve for a percentage ofoutstanding receivables, usually between 2% and 3%, based onprior years' experience.Our management also identifies specific receivables that it believes we will have difficulty collecting and creates additional reserves for those balances.At September 30, 2007, and December 31, 2006, our general reserve totaled $0.5 million and $0.4 million, respectively, with no additional reserves. Other Commitments Our contractual obligations as of September 30, 2007 are shown in the following table (thousands): Total Less than 1 year 1-3 years 3-5 years More than 5 years Debt Obligations (1) $ 150,465 $ 21,199 $ 101,782 $ 20,040 $ 7,444 Capital lease obligations 21,443 6,388 15,055 Operating Lease obligations (2) 42,708 11,284 13,519 10,746 7,159 Other Purchase obligations (3) (4) (5) 248,730 140,230 108,500 Total contractual cash obligations $ 463,346 $ 179,101 $ 238,856 $ 30,786 $ 14,603 (1) As of September 30, 2007, we had $150.5 million of indebtedness outstanding under loans to our subsidiaries that we guarantee, comprised of: $55.5 million under the $80.0 million term loan with Bank of America, $4.6 million under the $7.2 million credit facility with The Royal Bank of Scotland, $55.4 million under the $80.0 million revolving credit facility with Bank of America, and $35.0 million under the $150.0 million credit facility with The Royal Bank of Scotland for the new vessel building.The above schedule does not reflect the expected future advances of $115.0 million under the $150.0 million credit facility with The Royal Bank of Scotland. (2) Operating lease obligations includes obligations under separate seven-year bareboat charters for the Seminole Princess and Laguna Belle (3) We entered into agreements to acquire the following vessels as of September 30, 2007 (thousand): Table of Contents 35 New Vessel Name Former Vessel Name Deposit Date Anticipated Delivery Date Purchase Price Deposits 2007 Purchase Obligations due less than one year Yakima Princess Yakima May 11, 2007 October 12, 2007 (actual) $ 29,000 $ 2,900 $ 26,100 Arapaho Belle Elsa Oldendorff July 10, 2007 November 2007 29,000 2,900 26,100 Savannah Belle Atlantis Charm August 17, 2007 November 2007 10,700 1,070 9,630 Oneida Princess Gebe Oldendorff September 17, 2007 December 2007-January 2008 32,000 3,200 28,800 $ 100,700 $ 10,070 $ 90,630 (4) We had outstanding purchase obligations at September 30, 2007, to build and purchase six new vessels as follows (thousands): Owning Subsidiary Hull Number Total Less than 1 year 1-3 years 3-5 years Argyle Maritime Corp. NYHS200720 $ 21,400 $ 14,000 $ 7,400 Caton Maritime Corp. NYHS200721 28,400 14,000 14,400 Dorchester Maritime Corp. NYHS200722 28,400 7,000 21,400 Longwoods Maritime Corp. NYHS200723 21,400 21,400 McHenry Maritime Corp. NYHS200724 28,400 7,000 21,400 Sunswyck Maritime Corp. NYHS200725 28,400 7,000 21,400 Total $ 156,400 $ 49,000 $ 107,400 Approximately $115.0 million of the purchase obligation for the new vessels will be funded under the $150.0 million credit facility with The Royal Bank of Scotland for the new building program. (5) In connection with the new building program, we entered into a contract for the supervision and inspection of vessels under construction.As of September 30, 2007, commitments under the contract were $1.7 million, with $0.6 million due within one year and $1.1 million due between one and three years. Liquidity and Capital Resources Our principal sources of funds are operating cash flows and long-term bank borrowings.Our principal uses of funds are capital expenditures to grow and maintain the quality of our fleet and keep us in compliance with international shipping standards and regulations, working capital requirements and principal repayments on outstanding loan facilities and capital lease obligations. At September 30, 2007, we had positive working capital of $37.9 million.Working capital is not an indicative financial metric of our liquidity, as the level of our working capital will vary from quarter to quarter based on the timing of vessel acquisitions and the timing of borrowings and repayments under our revolving credit facility. Table of Contents 36 Changes in Cash and Cash Equivalents Cash and cash equivalents increased $41.8 million to $53.8 million at September 30, 2007, from $12.0 million as of December 31, 2006.As described in more detail below, the increase in cash and cash equivalents at September 30, 2007, resulted from the draw down on our revolving credit facility to have funds available to pay the balances due on vessels scheduled for delivery after September 30, 2007.We believe that our current cash balance as well as operating cash flows and available borrowings under our existing credit facilities will be sufficient to meet our liquidity needs for the next twelve months. Cash Flows from Investing Activities Net cash used in investing activities was $59.0 million and $34.5 million during the nine months ending September 30, 2007 and September 30, 2006, respectively. For the nine months ended September 30, 2007, investing activities consisted of $110.5 million in vessel construction in progress and capital improvements, which consisted of $59.1 million in payments to the shipyard and capitalized finance cost for vessels under construction, $48.3 million for capital improvements and drydocking and $3.1 million for the purchase of other assets. The capital improvements included purchases of $17.0 million less deposit of $1.7 million for the vessel MV Blu Mistral II (renamed the Nanticoke Belle), drydocking costs and vessels improvements of $33.0 million.
